DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 in the reply filed on February 3, 2022 is acknowledged.
Claims 9-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokura et al. (US 2005/0255622 A1).
Regarding claim 1, Kokura discloses in Figs. 1, 2, 5B, 6B, 8B, 9B, 10B and related text a method of manufacturing a display device (¶¶ [0001], [0126] and [0128]), the method comprising:
forming first lines 12 (Fig. 5B; ¶ [0129]); 
forming a first insulating film 40 covering the first lines (Fig. 6B; ¶ [0130]); 
forming a second insulating film 52 covering exposed parts of the first insulating film (Fig. 8B; ¶ [0139]);
collectively forming first contact holes through the first insulating film and the second insulating film so as to expose parts of the first lines (Fig. 9B; ¶ [0140]); and 
forming a first conductive layer 60 to be connected to the exposed parts of the first lines via the first contact holes (Fig. 10B; ¶¶ [0142]-[0143]).
Regarding claim 7, Kokura shows forming a first inner wall that is an inner wall of the first insulating film and a second inner wall that is an inner wall of the second insulating film as a single continuous face in each of the first contact holes, the first inner wall and the second inner wall constituting parts of an inner wall of each of the first contact holes (Fig. 9B; ¶ [0140]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kokura et al. (US 2005/0255622 A1) in view of Hong (US 2015/0091014 A1).
Regarding claim 2, Kokura discloses substantially the entire claimed invention, as applied to claim 1 above, including forming second electrodes 26 (42/44) or second lines on the first insulating film (Fig. 7A; ¶¶ [0134]-[0138]).
Kokura does not disclose forming a third insulating film covering the second electrodes or the second lines; forming a fourth insulating film covering the third insulating film; removing parts of the third insulating film and parts of the fourth insulating film to expose parts of the second electrodes or parts of the second lines; and forming a second conductive layer covering the exposed parts of the second electrodes or the exposed parts of the second lines.
Hong teaches in Figs. 2, 5D, 5E, 5F and related text forming a third insulating film 410 covering the second electrodes 320 or the second lines (Fig. 5D; ¶ [0084]); 
forming a fourth insulating film 420 covering the third insulating film (Fig. 5D; ¶ [0084]); 
removing parts of the third insulating film and parts of the fourth insulating film to expose parts of the second electrodes or parts of the second lines (Figs. 5D-5E; ¶¶ [0086]-[0087]); and 
forming a second conductive layer 500 covering the exposed parts of the second electrodes or the exposed parts of the second lines (Fig. 5F; ¶ [0088]).
Kokura and Hong are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kokura with the specified features of Hong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kokura’s method to form a third insulating film covering the second electrodes or the second lines; to form a fourth insulating film covering the third insulating film; to remove parts of the third insulating film and parts of the fourth insulating film to expose parts of the second electrodes or parts of the second lines; and to form a second conductive layer covering the exposed parts of the second electrodes or the exposed parts of the second lines, as taught by Hong, in order to provide a display device and a method of manufacturing the same, in which a sensing electrode for sensing a touch of a user is built in a display panel, whereby a separate touch screen is not required on an upper surface of the display panel.  Thus, thickness and manufacturing costs are reduced (Hong: ¶ [0015]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kokura et al. (US 2005/0255622 A1) in view of Hong (US 2015/0091014 A1) as applied to claim 2 above, and further in view of Ahn et al. (US 2017/0176798 A1).
Regarding claim 3, Kokura in view of Hong disclose substantially the entire claimed invention, as applied to claim 2 above.
Kokura in view of Hong do not disclose the first conductive layer is formed in contact with the second conductive layer to connect the first lines and the second lines via the first conductive layer and the second conductive layer.
Ahn teaches in Figs. 8, 9A and related text the first conductive layer 136 is formed in contact with the second conductive layer 132 (102/104) to connect the first lines 134 and the second lines DKa via the first conductive layer and the second conductive layer (¶¶ [0057], [0064]-[0065] and [0083]-[0088]).
Kokura, Hong and Ahn are analogous art because they each are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kokura in view of Hong with the specified features of Ahn because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kokura in view of Hong to form the first conductive layer in contact with the second conductive layer to connect the first lines and the second lines via the first conductive layer and the second conductive layer, as taught by Ahn, in order to provide a liquid crystal display device with a touch sensing function capable of improving productivity without limitation of a pitch or spacing limitations between pads in a pad part (Ahn: ¶¶ [0003], [0009] and [0065]), to prevent an exposed end of the second line from being unintentionally etched (Ahn: ¶ [0086]), and to exploit the high corrosion resistance and acid resistance of indium tin oxide (ITO) as a transparent conductive material of the first conductive layer (Ahn: ¶ [0088]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kokura et al. (US 2005/0255622 A1) in view of Minowa et al. (US 2006/0132701 A1).
Regarding claim 4, Kokura discloses substantially the entire claimed invention, as applied to claim 1 above, including the first conductive layer and the first lines connected via the first contact holes provide terminals 38 for a terminal section 36 of an array substrate 10 on which an array of Thin Film Transistors (TFTs) 20 is provided (Figs. 1, 2; ¶¶ [0096], [0100] and [0128]).
Kokura does not explicitly disclose a circuit being mounted to the terminal section.
Minowa teaches in Fig. 1 and related text a circuit 9 being mounted to the terminal section (¶ [0031]).
Kokura and Minowa are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kokura with the specified features of Minowa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kokura’s method to mount a circuit to the terminal section, as taught by Minowa, in order to supply Kokura’s gate driver (16) with a control signal (Minowa: ¶ [0031]), thereby enabling the gate driver to controllably apply a voltage (e.g., a scanning signal) to the corresponding first line (Kokura: ¶ [0093]).  Moreover, Chip on Glass (COG) technology enables the circuit to be positioned in close proximity to the first lines (e.g., gate signal lines), thereby minimizing a resistance-capacitance (RC) delay.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kokura et al. (US 2005/0255622 A1) in view of Hong (US 2015/0091014 A1) as applied to claim 2 above, and further in view of Kim et al. (US 2004/0109101 A1).
Regarding claim 5, Kokura in view of Hong disclose substantially the entire claimed invention, as applied to claim 2 above.
Kokura does not disclose forming terminal pads composed of a conductive material so as to cover parts of the second conductive layer, wherein the terminal pads, the second conductive layer, and either the second electrodes or the second lines provide terminals for a terminal section of an array substrate on which an array of TFTs is provided, a circuit being mounted to the terminal section.
Kim teaches in Figs. 3, 6I and related text forming terminal pads 140 composed of a conductive material so as to cover parts of the second conductive layer 136, wherein the terminal pads, the second conductive layer, and either the second electrodes or the second lines 128 (126) provide terminals 146 for a terminal section of an array substrate on which an array of TFTs T is provided (¶¶ [0035]-[0036], [0040], [0043] and [0050]).
Hong teaches in Fig. 2 and related text a circuit 2 being mounted to the terminal section (¶ [0038]).
Kokura, Hong and Kim are analogous art because they each are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kokura in view of Hong with the specified features of Kim and Hong because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kokura in view of Hong to form terminal pads composed of a conductive material so as to cover parts of the second conductive layer, wherein the terminal pads, the second conductive layer, and either the second electrodes or the second lines provide terminals for a terminal section of an array substrate on which an array of TFTs is provided, as taught by Kim, and to mount a circuit to the terminal section, as taught by Hong, in order to utilize the terminal pads to: (1) make the resulting terminals thicker, which will decrease a sheet resistance of the terminals owing to sheet resistance being inversely proportional to thickness; and (2) shield the second conductive layer from environmental contaminants and/or mechanical impact, for example, and in order to position the circuit in close proximity to the signal lines (e.g., gate lines and data lines) of the array substrate, thereby minimizing a resistance-capacitance (RC) delay, respectively.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kokura et al. (US 2005/0255622 A1) in view of Hong (US 2015/0091014 A1) as applied to claim 2 above, and further in view of Shin et al. (US 2013/0162570 A1).
Regarding claim 6, Kokura in view of Hong disclose substantially the entire claimed invention, as applied to claim 2 above, including the second electrodes provide drain electrodes for an array of TFTs (Kokura: Fig. 7A; ¶ [0138]). 
Kokura in view of Hong do not explicitly disclose the second conductive layer includes a transparent conductive layer composed of a transparent conductive material and a third conductive layer stacked on the transparent conductive layer, the method further comprising removing parts of the third conductive layer in the second conductive layer to form pixel electrodes composed of the transparent conductive layer.
Shin teaches in Figs. 12B, 12C and related text the second conductive layer 150a/160a includes a transparent conductive layer 150a composed of a transparent conductive material and a third conductive layer 160a stacked on the transparent conductive layer (Fig. 12B; ¶¶ [0082]-[0083] and [0149]; note: there is believed to be a typographical error in ¶ [0149] [Symbol font/0xBE] “140a” should read “160a”), 
the method further comprising removing parts of the third conductive layer in the second conductive layer to form pixel electrodes 150 composed of the transparent conductive layer (Fig. 12C; ¶¶ [0152]-[0153]; note: there is believed to be a typographical error in ¶ [0152] [Symbol font/0xBE] “140a” should read “160a”).
Kokura, Hong and Shin are analogous art because they each are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kokura in view of Hong with the specified features of Shin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kokura in view of Hong to form the second conductive layer to include a transparent conductive layer composed of a transparent conductive material and a third conductive layer stacked on the transparent conductive layer, and to remove parts of the third conductive layer in the second conductive layer to form pixel electrodes composed of the transparent conductive layer, as taught by Shin, in order to form a pixel electrode and a touch sensing line by a single light-irradiation (i.e., photolithography) process, thereby decreasing the manufacturing time and cost (Shin: ¶ [0153]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kokura et al. (US 2005/0255622 A1) in view of Hong (US 2015/0091014 A1) as applied to claim 2 above, and further in view of Noumi et al. (US 6,353,464 B1).
Regarding claim 8, Kokura in view of Hong disclose substantially the entire claimed invention, as applied to claim 2 above.
Kokura in view of Hong do not disclose after removing the parts of the third insulating film and the parts of the fourth insulating film, planarizing a surface of the fourth insulating film.
Noumi teaches in Fig. 11 and related text after removing the parts of the third insulating film 110 and the parts of the fourth insulating film 111, planarizing a surface of the fourth insulating film (Col. 17, lines 61-67 and Col. 18, lines 1-25).
Kokura, Hong and Noumi are analogous art because they each are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kokura in view of Hong with the specified features of Noumi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kokura in view of Hong to planarize a surface of the fourth insulating film after removing the parts of the third insulating film and the parts of the fourth insulating film, as taught by Noumi, in order to smooth out irregularities on the surface of the fourth insulating film resulting from an O2 ashing process employed to remove residue on the exposed part of the drain electrode (i.e., the second electrode) prior to depositing a transparent conductive film (e.g., indium tin oxide (ITO)) as the second conductive layer (Noumi: Col. 18, lines 26-32).  Moreover, by reducing the irregularity on the surface of the fourth insulating film, etching speed of the ITO film in the display section and the terminal section becomes almost the same, thereby simplifying the manufacturing process (Noumi: Col. 18, lines 33-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811